Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered May 11, 1995, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, ana sentencing him, as a second violent felony offender, to a term of 3 to 6 years, unanimously affirmed.
Since defendant’s challenges to the use of his out-of-State conviction for enhancement purposes were expressly withdrawn, his current claims are unpreserved for appellate review (see, People v Torres, 211 AD2d 403), and we decline to review them in the interest of justice. Were we to review these claims, we would find that defendant is not entitled to the relief sought on appeal (People v Sailor, 65 NY2d 224, 237, cert denied 474 US 982). Concur—Sullivan, J. P., Milonas, Ellerin, Nardelli and Mazzarelli, JJ.